DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204 and 304.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202 and 302.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 2 contains implied phraseology "disclosed".  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 4 the limitation “an adhesive strip connecting the base” should be changed to --an adhesive strip connected to the base-- or --an adhesive strip connecting to the base-- to clearly describe the strip location. In claim 5, line 5 "the adhesive strip removably mounts over a muscle" is suggested to include --adapted to, for, or whereby-- to avoid claiming a human body part.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, line 3 the step of determining a muscle of a user for exercising” is unclear as to what is meant by the term “exercise”. Note, receiving massage (vibration) is not the same as exercising. Is the muscle which the device is applied performing exercises? 
Claim 15 recites the limitation "the processor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatti (2019/0110949).
With respect to claim 1, Bhatti discloses a method of applying vibration on a muscle or muscle group for improving muscle contraction ([0003], lines 3-8), the method comprising providing a device (1, fig 3) having a motor (12, fig 3); providing an adhesive strip (2/3, fig 4) connecting to the device ([0027], lines 4-6); attaching the adhesive strip over a first muscle (hand); causing the motor to vibrate ([0029], lines 1-3); transmitting the vibration from the motor to the first muscle (vibration applied to the hand of the user; [0004], lines 1-2); causing a user to concentrate on the first muscle due to the vibration for improving muscle contraction on the first muscle (user focuses where the vibration is occurring); contracting the first muscle; removing the device by detaching the adhesive strip of the device from the first muscle (removable, replaceable, repositionable); attaching the adhesive strip of the device over a second muscle (repositioning the strip dependent where the user wants, other hand); causing the motor to vibrate ([0029], lines 1-3); transmitting the vibration from the motor to the second muscle (vibration applied to the hand of the user; [0004], lines 1-2); and, causing the user to concentrate on the second muscle due to the vibration for improving muscle contraction on the second muscle (user focuses where the vibration is occurring).
With respect to claim 3, Bhatti discloses the step of adjusting the frequency of vibration (intensity and timing of vibration) caused by the motor to adjust the effect of vibration ([0040], lines 2-6) on the first muscle and the second muscle.
Claim(s) 5-6, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopanic (2006/0258963).
With respect to claim 5, Bhatti discloses a device (70, fig 4) for applying vibration on a muscle or muscle group for improving muscle contraction ([0003], lines 1-7), the device comprising a base (80, fig 4) and a top case (88, fig 4) housing a motor (battery-motor; 86 inside recess 84, fig 4); and an adhesive strip (adhesive layer; 74, fig 4) connecting the base (see [0030], lines 5-7; note element 24 is equivalent to 74); wherein the adhesive strip removably mounts over a muscle (stick on human skin), wherein the motor causes vibration and transmits the vibration to the muscle through the base and the adhesive strip ([0009], lines 1-2 and 6-10), and wherein the vibration causes the user to concentrate on the muscle to improve muscle contraction during exercise (the user concentrates on the location where the device is attached).
With respect to claim 6, Kopanic discloses a battery (battery-motor assembly; 86, fig 4) connecting the motor, wherein the battery powers the motor ([0037], lines 1-8 where 38 is equivalent to 86).
With respect to claim 10, Kopanic discloses the muscle is located in at least one of a user's chest, back, arms, shoulders, abs, legs, and buttocks (see [0003], lines 4).
With respect to claim 12, Kopanic discloses the base comprises an opening (recess; 84, fig 4) for receiving the motor (see fig 4 and [0044], line 9).
With respect to claim 13, Kopanic discloses the base comprises an opening (recess; 84, fig 4) for receiving the battery (see fig 4 and [0044], line 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic (2006/0258963) in view of Bhatti (2019/0110949).
With respect to claim 1, Kopanic discloses a method of applying vibration on a muscle or muscle group for improving muscle contraction ([0003], lines 1-4), the method comprising providing a device (70, fig 4) having a motor (battery-motor assembly; 86, fig 4); providing an adhesive strip (adhesive layer; 74, fig 4) connecting to the device (see 74 connected to the base (80) of device (70)); attaching the adhesive strip over a first muscle (see [0030], lines 5-7; note element 24 is equivalent to 74); causing the motor to vibrate ([0038], lines 5-7); transmitting the vibration from the motor to the first muscle ([0009], lines 1-2 and 6-10); causing a user to concentrate on the first muscle due to the vibration for improving muscle contraction on the first muscle (the user concentrates on the location where the device is attached); contracting the first muscle; removing the device by detaching the adhesive strip of the device from the first muscle (removing the adhesive from the skin) but lacks attaching the device to a second muscle.
However, Bhatti teaches a vibration device (1, fig 4) with adhesive strips (2 and 3, fig 4) that is repositionable ([0027], lines 3-4 and 9-14) allowing the device be removed from one location and attached to a new location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive strip of Kopanic to be a repositionable strip as taught by Bhatti so as to provide a versatile and reusable device that allows the user to move the device to different location based on his/her needs.
With respect to claim 2, the modified Kopanic shows the first muscle and the second muscle comprises a group of muscles located in at least one of a user's chest, back, arms, shoulders, abs, legs, and buttocks (see [0003], lines 4 of Kopanic).
With respect to claim 7, Kopanic discloses all the elements as claimed above (rejection claim 5 above) but lacks the battery comprises a rechargeable battery.
However, Bhatti teaches a vibration device (1, fig 3) with a rechargeable battery (11, fig 3 and [0030], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Kopanic to be rechargeable as taught by Bhatti so as to provide battery that allows the device to be used for a long time before replacement is required.
With respect to claim 8, Kopanic discloses all the elements as claimed above (rejection claim 5 above) but lacks the adhesive strip is a reusable dual-sided adhesive strip.
However, Bhatti teaches a vibration device (1, fig 4) with adhesive strips (2 and 3, fig 4) with reusable (removable, replaceable, repositionable) dual sided adhesive strip (side 7 is skin adhesive and side 6 is attachment loops, fig 4 and [002], lines 5-6 and 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive strip of Kopanic to include a dual sided adhesive strip as taught by Bhatti so as to provide an adjustable device based on the user’s needs at the time of placement.  
With respect to claim 9, Kopanic discloses all the elements as claimed above (rejection claim 5 above) but lacks a handheld device.
However, Bhatti teaches a handheld device (15, fig 9) communicatively connected ([0040], lines 8-11) to a vibration device (1, fig 9), wherein the handheld device configures the frequency of vibration (intensity and timing of vibration) caused by a motor (12, fig 9) to adjust the effect of vibration on the muscle ([0040], lines 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kopanic to include a handheld device as taught by Bhatti so as to allow the user to control the device more easily, (i.e. the device is on the user’s back in a hard to reach position) or allow a healthcare professional to control the device from a remote location.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic and Bhatti as applied to claims 1 and 5 above, and further in view of Leftly (10159623).
With respect to claims 4 and 11, the modified Kopanic shows all the elements as claimed above but lacks the motor operating in a frequency of 30-50 Hz.
However, Leftly teaches a vibrating device (fig 1) that vibrated in a range of 30-50 Hz (see col. 3, lines 31-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of the modified Kopanic to operate at the defined range as taught by Leftly so as to provide a frequency to increase muscle power and other beneficial physiological effects (see col. 3, lines 31-33).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic  as applied to claim 5 above, and further in view of Leftly (10159623).
With respect to claim 14, Kopanic discloses a microcontroller (microcontroller; [0038], lines 5-7) for controlling operation of the motor (pulsed on/off cycles), but lacks a pcb for controlling the operation of the motor
However, Leftly teaches a vibration device (fig 1) with a circuit board (pcb; 105, fig 1) for controlling the motor (see  col. 2, lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the microcontroller of Kopanic with the pcb of Leftly so as to provide a single circuitry system for all electronics of the device.
Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kopanic (2006/0258963) in view of Leftly (10159623).
With respect to claim 15, Kopanic discloses a method of applying vibration on a muscle or muscle group for improving muscle contraction ([0003], lines 1-4), the method comprising determining a muscle of a user for exercising (any desired external area), placing a device (70, fig 4) over the muscle using an adhesive strip (adhesive layer; 74, fig 4 and [0030], lines 5-7; note element 24 is equivalent to 74) the device comprising a motor (battery-motor assembly; 86, fig 4); operating, by the processor (microcontroller; [0038], lines 5-7), the motor for causing a vibration (pulsed on/off cycles); and, 18Attorney Docket No. JMen-01 transmitting, by the motor, the vibration to the muscle ([0009], lines 1-2 and 6-10), causing the user to concentrate on the muscle for improving muscle contraction during exercise (the user concentrates on the location where the device is attached).
However, if there is any question that the microcontroller of Kopanic is not the processor as claimed, Leftly teaches a vibration device (fig 1) with a circuit board (pcb; 105, fig 1) which manages the process of vibration (i.e. processor) (see  col. 2, lines 20-21)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the microcontroller of Kopanic with the pcb/processor of Leftly so as to provide a single circuitry system for all electronics of the device.
With respect to claim 16, the modified Kopanic shows adjusting, by the processor, a frequency of vibration caused by the motor to adjust the effect of vibration on the muscle (see col. 3, lines 41-43 of Leftly).
With respect to claim 17, the modified Kopanic shows the muscle comprises a muscle located in at least one of a chest, back, arms, shoulders, abs, legs, and buttocks of a user (see [0003], lines 4 of Kopanic).
With respect to claim 19, the modified Kopanic shows all the elements as claimed above but lacks the motor operating in a frequency of 30-50 Hz.
However, Leftly teaches a vibrating device (fig 1) that vibrated in a range of 30-50 Hz (see col. 3, lines 31-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of the modified Kopanic to operate at the defined range as taught by Leftly so as to provide a frequency to increase muscle power and other beneficial physiological effects (see col. 3, lines 31-33).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopanic in view of Leftly as applied to claim 17 above, and further in view of Bhatti (2019/0110949).
With respect to claim 18, the modified Kopanic shows the muscle is a first muscle (desired external area) but lacks changing the placement to a second location.
However, Bhatti teaches a vibration device (1, fig 4) with adhesive strips (2 and 3, fig 4) that is repositionable ([0027], lines 3-4 and 9-14) allowing the device be removed from one location and attached to a new location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive strip of Kopanic to be a repositionable strip to move to a second location as taught by Bhatti so as to provide a versatile and reusable device that allows the user to move the device to different location based on his/her needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhatti (2021/0393478), Rowan (2014/0243589), Schubert (2014/0107542), Ehrenreich (2013/0102937), and D'Alerta (5423874).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785